COMBS, J.,
with whom WATT and GURICH, JJ., join, dissenting:
T 1 I dissent to the majority opinion.
T2 The majority places the Respondent on a retroactive suspension which ends upon the date of the majority opinion.
T3 The Respondent has entered a plea to a felony and his sentencing has been delayed pending his successful completion of the Drug Court program. The Drug Court program must be completed within 42 months. See 22 0.8.2011, 471.6 G.1 I assume although the record does not indicate, the Respondent will be sentenced to a term of imprisonment if he fails to complete the Drug Court requirements, as reflected in his Drug Court plea agreement.2 I also assume if he sue-cessfully completes the Drug Court requirements his case will be dismissed pursuant to the Drug Court plea agreement.3 We have previously stated that substance abuse is incompatible with the practice of law. State ex rel. Oklahoma Bar Association v. Giger, 2001 OK 96, ¶21, 87 P.3d 856, 864. The effect of the majority opinion will allow the Respondent to practice law in the State of Oklahoma while he is subject to the strict requirements of his delayed sentencing pursuant to his Drug Court plea. Respondent has entered a plea of guilty to a felony and should not be allowed to practice law while his sentencing status remains in doubt. In short, being on felony probation is incompatible with the practice of law.
T4 I would suspend the Respondent for two years and a day. Should Respondent be successful in his Drug Court program and then desire to seek readmission, he may pursue that course of action under Rule 11.

. Title 22 O.S.2011, 471.9(A)(1) provides:
When an offender has successfully completed the drug court program, the criminal case against the offender shall be:
1. Dismissed if the offense was a first felony offense;


. The parties refer to a "5 year Drug Court contract;" I am not familiar with the statutory provisions authorizing such a contract. See 22 O.S., 471.1 et. seq.


. Title 22 0.$.2011, 471.7(B) provides in part:
At the revocation hearing, if the offender is found to have violated the conditions of the plea agreement or performance contract and disciplinary sanctions have been insufficient to gain compliance, the offender shall be revoked from the program and sentenced for the offense as provided in the plea agreement.